U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Jumpkicks, Inc. (Exact name of Registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Jumpkicks, Inc. 1018 Klamath River Ave. Henderson, NV 89002 Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 (Name and address of principal executive offices) (Name and address of agent for service) Registrant's telephone number, including area code: (888) 283-1426 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. || CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock 860,000 shares $0.02 $17,200 $0.53 (1) This price was arbitrarily determined by Jumpkicks, Inc. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: Cane Clark, LLP 3273 E. Warm Springs Las Vegas, NV 89120 (702) 312-6255 Fax: (702) 944-7100 Table of Contents SUBJECT TO COMPLETION, Dated January 23, 2008 PROSPECTUS JUMPKICKS, INC. 860,000 COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 860,000 shares of common stock offered through this prospectus. We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. We have, however, set an offering price for these securities of $0.02 per share. This offering will expire in 90 days unless extended by the board of directors. The board of directors has discretion to extend the offering period for a maximum of an additional 90 days. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share $0.02 None $0.02 Total $17,200 None $17,200 Our common stock is presently not traded on any market or securities exchange. The sales price to the public is fixed at $0.02 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board. Although we intend to apply for quotation of our common stock on the NASD Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled “Risk Factors” on pages 7-18. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:January 23, 2008 1 Table of Contents Table of Contents Summary 4 Risk Factors 6 Risks Associated with Our Financial Condition 6 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 6 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 6 Risks Associated with Our Business Model 7 Because we have not established the Jumpkicks brand name, and our products and name have little, if any, name recognition, we may be prevented from generating revenues which will reduce the value of your investment. 7 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 7 Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. 7 If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease. 8 Because our business model includes forming business alliances with third party businesses, and there is no guarantee that we will be able to find such like-minded “Strategic Partners,” we may be unable to pursue our intended course of business, and our business may fail. 8 If we are unable to deliver our products on time to our consumers’ specifications, we could suffer lost sales. 8 If we are unable to successfully manage growth, our operations could be adversely affected. 8 If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations, and our business may fail. 9 If new competitors enter the market and emulate our business model, our sales and profitability may be negatively materially impacted. 9 If we are unable to continually upgrade and expand our systems, our business will fail. 9 Because we are dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and on our business, financial condition, and operating results. 10 Because we rely heavily upon third-party telecommunications providers, any disruption in that telecommunication will have adverse effects on our business operations. 10 If there are events or circumstances affecting the reliability and security of the Internet, access to our product and/or the ability to safeguard confidential information could be impaired causing a negative effect on the financial results of our business operations. 10 If we cannot develop or expand our site infrastructure reasonably, effectively, or in a timely manner, we may suffer a loss in business. 11 Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. 11 Because the e-commerce market is subject to cyclical variations, those variations may have a material adverse effect on our business. 11 2 Table of Contents If international events delay or prevent the delivery of products to our customers, we may be materially adversely affected, and our business may fail. 11 Risks Associated with Management and Control Persons 12 Because our management is inexperienced in operating martial arts supply Web Site, our business plan may fail. 12 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 12 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 13 Because our president, Mr. Richard Douglas, owns 92.38% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Douglas are inconsistent with the best interests of other stockholders. 13 Because our president, Mr. Richard Douglas, owns 92.38% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 13 Risks Related to Legal Uncertainty 14 If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. 14 Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 14 If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. 14 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 15 Risks Related to Our Securities 15 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 15 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 15 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in the decrease the value of our common stock and delay or prevent a change in control of us. 16 If our common stock is quoted on the over-the-counter bulletin board or traded and a public market for our common stock develops, short selling could increase the volatility of our stock price. 16 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 16 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 17 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 17 Forward-Looking Statements 17 Use of Proceeds 18 Determination of Offering Price 18 Dilution 18 Selling Shareholders 18 Plan of Distribution 21 Legal Proceedings 22 Directors, Executive Officers, Promoters and Control Persons 23 Security Ownership of Certain Beneficial Owners and Management 24 Description of Securities 25 Interests of Named Experts and Counsel 28 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 29 Organization within the Last Five Years 29 Description of Business 29 Description of Property 33 Plan of Operation 33 Certain Relationships and Related Transactions 37 Market for Common Equity and Related Stockholder Matters 37 Executive Compensation 41 Financial Statements 42 Changes In and Disagreements with Accountants 43 Available Information 43 3 Table of Contents Summary We were incorporated as Jumpkicks, Inc. (“Jumpkicks”) in the State of Delaware on August 3, 2007. We are engaged in the business of online retailing. Specifically, we have purchased and are developing a martial arts Internet Site, www.jumpkicks.com (the “Site”). Through the Site, we provide content of interest to martial artists and sell products, such as uniforms, t-shirts, protective equipment, mats, and other equipment and accessories of interest to martial arts practitioners and instructors. We draw martial arts students and practitioners to our site by positioning ourselves as a source of martial arts knowledge. We anticipate that a certain percentage of visitors to our Site will become retail customers, purchasing the equipment we display in our online catalog. We currently offer discounted retail pricing to individual martial arts practitioners and students. In the future, we intend to provide equipment to instructors, studio owners, and others who are in the business of retailing martial arts equipment. We are a development stage company and have not generated significant sales to date. As of October 31, 2007, we had $17,732 in current assets and current liabilities in the amount of $244. Accordingly, our working capital position as of October31, 2007 was $17,488. Since our inception through October 31, 2007, we have incurred a net loss of $3,767. Our current working capital seems to be sufficient to enable us to implement our business plan as set forth in this prospectus. If we determine to pursue a strategy of growth, however, our current working capital will not be sufficient to enable us to continue business operations for the next twelve months. For this and other reasons set forth in the notes to our audited financial statements, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Our offices are located at 1018 Klamath River Avenue, Henderson, Nevada 89002, and our telephone number is (888) 283-1426. Our Internet Site can be found at www.Jumpkicks.com. Information contained on our Web Site is not part of this registration statement. The Offering Securities Being Offered Up to 860,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those held by our President, CEO and director, Mr. Richard Douglas. Offering Price The offering price of the common stock is $0.02 per share. There is no public market for our common stock. We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed. The absence of a public market for our stock will make it difficult to sell your shares in our stock. 4 Table of Contents We intend to apply to the NASD over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 10,860,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President, CEO and director, Mr. Richard Douglas, owns 92.38% of the common shares of our company and therefore has substantial control. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Offering Period The shares are being offered for a period up to 90 days from the date this Prospectus is effective with the Securities and Exchange Commission, unless extended by us for an additional 90 days. Summary Financial Information* Balance Sheet Data As of October 31, 2007 (Unaudited) Cash $ 17,732 Total Assets $ 23,667 Liabilities $ 244 Total Stockholders’ Equity $ 23,433 Statement of Operations For the Year Ended October 31, 2007 (Unaudited) Revenue $ 71 Loss for the Period $ 3,767 5 Table of Contents Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Currently, shares of our common stock are not publicly traded. In the event that shares of our common stock become publicly traded, the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Risks Associated with Our Financial Condition Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. We have earned limited revenue since our inception, which makes it difficult to evaluate whether we will operate profitably. Operating expenses for the period from August 3, 2007 (date of inception) to October 31, 2007, totaled $3,793. We have incurred cumulative net losses of $3,767 since August 3, 2007. We have not attained profitable operations and are dependent upon obtaining financing or generating revenue from operations to continue operations for the next twelve months should we determine to pursue a strategy of growth. As of October 31, 2007, we had cash in the amount of $17,732. Our future is dependent upon our ability to obtain financing or upon future profitable operations. We reserve the right to seek additional funds through private placements of our common stock and/or through debt financing. Our ability to raise additional financing is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of your investment in our company. Because we have a limited operating history, it is difficult to evaluate your investment in our stock. Your evaluation of our business will be difficult because we have a limited operating history. We are in the development stage of our business and have only recently begun to offer our products. To date, revenues are not substantial enough to maintain us without additional capital injection if we determine to pursue a growth strategy before significant revenues are generated. We face a number of risks encountered by early-stage companies, including our need to develop infrastructure to support growth and expansion; our need to obtain long-term sources of financing; our need to establish our marketing, sales and support organizations; and our need to manage expanding operations. Our business strategy may not be successful, and we may not successfully address these risks. If we are unable to sustain profitable operations, investors may lose their entire investment in us. 6 Table of Contents Risks Associated with Our Business Model Because we have not established the Jumpkicks brand name, and our products and name have little, if any, name recognition, we may be prevented from generating revenues which will reduce the value of your investment. Because we are a new company with new products and we have not conducted advertising, there is little or no recognition of our Jumpkicks brand name. As a result, consumers may purchase products other than ours that have brand recognition in the market and we may be unable to generate sufficient revenues to meet our expenses or meet our business plan objectives, which will reduce the value of your investment. Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. Although we plan to pursue written agreements with our suppliers and manufacturers to provide goods to us at their respective and customary rates upon request, we currently have a written agreement in place with only one supplier. In addition, we have a verbal agreement with our accountants to perform requested financial accounting services and our outside auditors to perform auditing functions. Each of these functions requires the services of persons in high demand and these persons may not always be available. The implementation of our business plan and ability to services our customers may be impaired if we are not able to secure written agreements with additional suppliers, or the parties with whom we have verbal agreements do not perform in accordance with our verbal agreements. In addition, it may be difficult to enforce a verbal agreement in the event that any of these parties fail to perform. Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. We do not own or operate any manufacturing facilities. We plan to pursue written agreements with the third party manufacturers of the products we sell which are shipped directly from the supplier in our proprietary packaging. If we lose the services of our third party manufacturers and suppliers, we may be unable to secure the services of replacement manufacturers and suppliers. In addition, because we do not have written agreements with all of these manufacturers and suppliers, they could refuse to supply some or all of our products, reduce the number of products that they supply or change the terms and prices under which they normally supply our products. The occurrence of any such conditions will have a materially negative effect upon our reputation and our ability to distribute our products, which will cause a material reduction in our revenues. 7 Table of Contents If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease. We believe our success depends in substantial part on our ability to offer products and designs that reflect current needs and anticipate, gauge and react to changing consumer demands in a timely manner. Our business is vulnerable to changes in consumer preferences. We will attempt to reduce the risks of changing demands and product acceptance in part by devoting a portion of our available products and designs to standard products that are not significantly modified from year to year. Nevertheless, if we misjudge consumer needs for our products, our ability to generate sales could be impaired resulting in the failure of our business. There are no assurances that our future products will be successful, and in that regard, any unsuccessful products could also adversely affect our business. Because our business model includes forming business alliances with third party businesses, and there is no guarantee that we will be able to find such like-minded “Strategic Partners,” we may be unable to pursue our intended course of business, and our business may fail. Our business model relies on us functioning in tandem with one or more martial arts studios or companies (our “Strategic Partners”) that will add value, content and increased traffic to our own site. To date, we have not found such a Strategic Partner, and there is no guarantee that we will be able to identify one or that any potential Strategic Partner would be amendable to participating with us in pursuing our existing business model. In the event that we are unable to secure a viable Strategic Partner, we will be forced to drive traffic to our own website by employing the standard industry practice of pay-per-click advertising via search engines like Google, Yahoo, MSN and Ask.com. Failure to secure a Strategic Partner will, therefore, have a negative material impact on our operating costs. If we are unable to deliver our products on time to our consumers’ specifications, we could suffer lost sales. The success of our business depends on our ability to deliver our products to our consumers’ specifications in a timely manner. However, we are dependent third party manufacturers and suppliers to produce and deliver products to our customers. Disruptions in the manufacturing process could delay the timely receipt of merchandise, which could result in cancelled sales. If we are unable to successfully manage growth, our operations could be adversely affected. Our progress is expected to require the full utilization of our management, financial and other resources, which to date has occurred with limited working capital. Our ability to manage growth effectively will depend on our ability to improve and expand operations, including our financial and management information systems, and to recruit, train and manage sales personnel. There can be no absolute assurance that management will be able to manage growth effectively. 8 Table of Contents If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations, and our business may fail. If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations. Any time new products are introduced into a market, there is a substantial risk that sales will not meet expectations or even cover the cost of operations. General market conditions are unpredictable, and sales might be slow or even non-existent, and/or the products might not fit the needs of our target market sufficiently to induce sales. While we anticipate the ability to sell products on our Site, there is no way to predict the volume of product sales that will occur or even if sales will be sufficient to support our future operations. Numerous factors beyond our control may affect the marketability of the products offered. These factors include, but are not limited to, consumer demand and emerging competition. The exact effect of these factors can not be accurately predicted, but it is possible they may result in our not receiving an adequate return on our invested capital. If new competitors enter the market and emulate our business model, our sales and profitability may be negatively materially impacted. The Internet is a highly competitive arena with competition continually increasing. There is no assurance that there will not be future competition from other companies that could potentially enter the market and try to emulate our business model. This could result in a decrease in revenue, reduced operating margins and a loss of market share for us at a later date. To remain competitive in both revenue and access to resources and capital, we may be required to make substantial investments in our advertising, distribution network, and sales and marketing activities. In addition, in the event that competitors enter the marketplace, we might face pressure from competitors on the sales prices of our products, as well as from potential customers. As a result of any of these factors, there could be a material adverse effect on our sales and profitability. If we are unable to continually upgrade and expand our systems, our business will fail. If we are unable to continually upgrade and expand our systems in order to keep up with the technological change within our industry, we will not be able to compete within our industry and our business will fail. The Internet market is characterized by rapidly changing technologies, evolving industry standards, changing customer needs, and frequent new product and service introductions. Our future success will depend, in part, on our ability to change and evolve, to use technologies effectively, to further expand our product lines, and to potentially develop new services to meet changing customer needs on a timely and cost-effective basis. There can be no assurance that we will be successful in this change and evolution on a timely basis. Although we intend to support emerging standards in the Internet marketplace, there can be no assurance that industry standards will be established or, if they become established, that we will be able to conform to these new standards in a timely fashion and maintain a competitive position in the market. 9 Table of Contents Because we are dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and on our business, financial condition, and operating results. Because we are dependent on third parties, especially product manufacturers and distributors, we face potential losses if any of these products are interrupted or become more costly. Our operations and services are dependent on the protections of our equipment from fire, earthquakes, power loss, telecommunications failures and similar events. A significant portion of our equipment, including all critical “server” equipment dedicated to our Internet Web Portal site, will be located at a single facility operated by an independent third-party. Despite precautions taken by us and our third-party “server park” operator, the occurrence of a natural disaster or other unanticipated problems at our corporate offices or those of the server park operator, could cause interruptions in our services. We will be relying upon our server park operator to provide redundant or backup equipment and telecommunications facilities. Any accident, incident or system failure that causes interruptions in our operations could have a material adverse affect on our ability to provide Internet services to our customers. Extensive or multiple interruptions in providing customers with site access are a known primary reason for customer decisions to abandon the use of Internet sites/services. Accordingly, any disruption of our services due to system failures could have a material adverse affect on our business, financial condition and results of operations. Additionally, any failure on the part of our Strategic Partners, upon whom we may rely to drive traffic to our Site, will reflect poorly upon our brand and result in reduced traffic to our Site and, therefore, reduced revenue. Because we rely heavily upon third-party telecommunications providers, any disruption in that telecommunication will have adverse effects on our business operations. If telecommunications providers lose service to their customers, our customers will not be able to access our service. We will be relying on our web hosting company, 1and1.com, one of the world’s largest web hosts to provide the telecommunications links for our customers to access our web site. In the Internet marketplace it is not unusual for telecommunications providers to lose service in a market area, although these problems are usually cured within 24 hours. Any accident, incident, system failure or discontinuance of operations involving a third-party telecommunications provider that causes our members or visitors to be unable to access our site could have a material adverse affect on our ability to provide services to our customers and, in turn, on our business, financial condition, and results of operations. If there are events or circumstances affecting the reliability and security of the Internet, access to our product and/or the ability to safeguard confidential information could be impaired causing a negative effect on the financial results of our business operations. Despite the implementation of security measures, our web site infrastructure may be vulnerable to computer viruses, hacking or similar disruptive problems caused by members, other Internet users, other connected Internet sites, and the interconnecting telecommunications networks. Such problems caused by third-parties could lead to interruptions, delays or cessation of service to our customers. Inappropriate use of the Internet by third-parties could also potentially jeopardize the security of confidential information stored in our computer system, which may deter individuals from becoming customers. Such inappropriate use of the Internet includes attempting to gain unauthorized access to information or systems, which is commonly known as “cracking” or “hacking.” Although we intend to implement security measures, such measures have been circumvented in the past, and there can be no assurance that any measures we implement would not be circumvented in future. Dealing with problems caused by computer viruses or other 10 Table of Contents inappropriate uses or security breaches may require interruptions, delays or cessation of service to our customers, which could have a material adverse affect on our business, financial condition and results of operations. If we cannot develop or expand our site infrastructure reasonably, effectively, or in a timely manner, we may suffer a loss in business. The future success of our business will depend to a large extent on the capacity, reliability and security of our Site infrastructure. As consumer visitation increases, we will be required to expand and adapt our Site infrastructure. Such expansion and adaptation will require substantial financial, operational and management resources. We believe that we will have the necessary funds for capital expenditures on Site software and hardware infrastructure during the next twelve months. In the event that we grow very rapidly, there can be no assurance that we will be able to keep up or expand or adapt our Site infrastructure to meet evolving consumer demand on a timely basis and at a commercially reasonable cost, or at all. If we are unable to expand and adapt our Site infrastructure to accommodate visitors to our Site, customers could stop using our service, resulting in a loss of business. Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. US trade & industry is subject to economic changes and periodical fluctuations. Prolonged declines in the economy and/or a recession could have a material adverse effect on our business. The national economy is affected by numerous factors and conditions, all of which are beyond our control, including (a) Interest rates; (b) Inflation; (c) Employment levels; (d) Changes in disposable income; (e) Financing availability; (f) Federal and state income tax policies; and (g) Consumer confidence. Because the e-commerce market is subject to cyclical variations, those variations may have a material adverse effect on our business. We will be subject to cyclical variations in the e-commerce market. Internet usage, and in turn e-commerce, slows down in the summer months. We and other online retailers rely on the expenditure of discretionary income for most, if not all, sales. Economic downturns, whether real or perceived, in economic conditions or prospects could adversely affect consumer spending habits and, therefore, have a material adverse effect on our revenue, cash flow and results of operations. Alternatively, any improvement, whether real or perceived, in economic conditions or prospects could adversely impact our ability to acquire merchandise and, therefore, have a material adverse effect on our business, prospects, financial condition and results of operations, as our available supply of merchandise may be negatively impacted by increased competition. If international events delay or prevent the delivery of products to our customers, we may be materially adversely affected, and our business may fail. A portion of the merchandise we will be selling is made outside of the United States. As a result, any event causing a disruption of imports, including the imposition of import restrictions or trade 11 Table of Contents restrictions in the form of tariffs, “antidumping” duties, port security or other events that could slow port activities, acts of war, terrorism or diseases, could increase the cost and reduce the supply of products available to us, which could, in turn, negatively affect our sales and profitability. In addition, over the past few years, port-labor issues, rail congestion, and trucking shortages have had an impact on all direct importers. Although in most instances the merchandiser will deliver the product directly to the purchaser, as the retailer we may be held accountable. Although we attempt to anticipate and manage such situations, both our sales and profitability could be adversely impacted by any such development in the future. Additional risks to which we are subject by virtue of conducting our business across national boundaries, many of which are outside of our control, include the following: · Economic recession · Currency exchange rate and interest rate fluctuations · Changes in governmental policy, including those relating to taxation · International military, political, diplomatic, and terrorist incidents · Government instability · Nationalization of foreign assets; and · Tariffs and governmental trade policies We cannot ensure that one or more of these factors will not negatively affect our international segment and, as a result, our business and financial performance. Risks Associated with Management and Control Persons Because our management is inexperienced in operating martial arts supply Web Site, our business plan may fail. Our management does not have any specific training in running a martial arts supply Web Site. With no direct training or experience in this area, our management may not be fully aware of many of the specific requirements related to working within this industry. As a result, our management may lack certain skills that are advantageous in managing our company. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in this industry. Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Mr. Douglas, our president and CEO, devotes 10 to 15 hours per week to our business affairs. We do not have an employment agreement with Mr. Douglas, nor do we maintain key life insurance for him. Currently, we do not have any full or part-time employees. If the demands of our business require the full business time of our management, it is possible that they may not be able to devote sufficient time to the management of our business, as and when needed. If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. 12 Table of Contents If we are unable to hire and retain key personnel, we may not be able to implement our business plan. Due to the specified nature of our business, having certain key personnel is essential to the development and marketing of the products we plan to sell and thus to the entire business itself. Consequently, the loss of any of those individuals may have a substantial effect on our future success or failure. We may have to recruit qualified personnel with competitive compensation packages, equity participation, and other benefits that may affect the working capital available for our operations. Management may have to seek to obtain outside independent professionals to assist them in assessing the merits and risks of any business proposals as well as assisting in the development and operation of many company projects. No assurance can be given that we will be able to obtain such needed assistance on terms acceptable to us. Our failure to attract additional qualified employees or to retain the services of key personnel could have a material adverse effect on our operating results and financial condition. Because our president, Mr. Richard Douglas, owns 92.08% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Douglas are inconsistent with the best interests of other stockholders. Mr. Douglas is our president, chief executive officer and our sole director. He owns approximately 92.08% of the outstanding shares of our common stock. Accordingly, he will have an overwhelming influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of Mr. Douglas may still differ from the interests of the other stockholders. Because our president, Mr. Richard Douglas, owns 92.08% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. Our president, Mr. Richard Douglas owns 10,000,000 shares of our common stock, which equates to 92.08% of our outstanding common stock. There is presently no public market for our common stock although we plan to apply for quotation of our common stock on the NASD over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part. If our shares are publicly traded on the over-the-counter bulletin board, Mr. Douglas will be eligible to sell his shares publicly subject to the volume limitations in Rule 144. The offer or sale of a large number of shares at any price may cause the market price to fall. Sales of substantial amounts of common stock or the perception that such transactions could occur may materially and adversely affect prevailing markets prices for our common stock. 13 Table of Contents Risks Related to Legal Uncertainty If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. Because our products are intended for use in a high-risk activity, we may be subject to liability for any accidents or injury that may occur in connection with the use of these products or due to claims of defective design, integrity or durability of the products. We do not currently maintain liability insurance coverage for such claims. If we are unable to obtain such insurance, product liability claims could adversely affect our brand name reputation, revenues and ultimately lead to losses. In addition, product defects could result in product recalls and warranty claims. A product recall could delay or halt the sale of our products until we are able to remedy the product defects. The occurrence of any claims, judgments, or product recalls will negatively affect our brand name image and product sales, as well as lead to additional costs. Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. Although we have not received notices of any alleged infringement by our suppliers, we cannot be certain that the products they manufacture do not infringe on issued trademarks and/or copyright rights of others. We may be subject to legal proceedings and claims from time to time in our ordinary course of business arising out of intellectual property rights of others. These legal proceedings can be very costly, and thus can negatively affect the results of our operations. If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. Our success will depend, in part, on our ability to obtain and enforce intellectual property rights over our name and trademark in both the United States and other countries. To date, we have not obtained any trademark or trade name registrations, except for our domain name, www.jumpkicks.com. There can be no assurance that the steps we intend to take to protect our rights will be adequate, that we will be able to secure protections or registrations for our rights or marks in the United States or in foreign countries or that third parties will not infringe upon our territorial rights or misappropriate our copyrights, trademarks, service marks, domain name and similar proprietary rights. In addition, effective copyright and trademark protection may be unenforceable or limited in certain foreign countries. It is possible that our competitors or others will adopt product or service names similar to ours, thereby impeding our ability to build brand identity which could possibly lead to customer confusion. Our inability to protect our marks adequately could have a material adverse effect on the acceptance of our brand and on our business, financial condition and operating results. In the future, litigation may be necessary to enforce and protect our territorial distribution rights, our trade secrets, copyrights and other intellectual property rights. Litigation would divert management resources and be expensive and may not effectively protect our intellectual property. We may be subject to litigation for claims of infringement of the rights of others or to determine the scope and validity of the territorial and/or intellectual property rights of others. If other parties file applications for marks used or registered by us, we may have to oppose those applications and participate in administrative proceedings to determine priority of rights to the mark, which could result in substantial costs to us due to the diversion of management’s attention and the expense of such litigation, even if the eventual outcome is favorable to us. Adverse determinations in such litigation could result in the loss of certain of our 14 Table of Contents proprietary rights, subject us to significant liabilities, and require us to seek licenses from third parties or prevent us from selling our products and services. Any of these results could have a material adverse effect on the acceptance of our brand and on our business, financial condition and operating results. New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934. Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting these roles. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We continue to evaluate and monitor developments with respect to these rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. Risks Related to Our Securities If a market for our common stock does not develop, shareholders may be unable to sell their shares. A market for our common stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize. If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 860,000 shares of our common stock through this prospectus. The outstanding shares of common stock covered by this prospectus represent approximately 7.92% of the common shares outstanding as of the date of this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that 15 Table of Contents market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in the decrease the value of our common stock and delay or prevent a change in control of us. Our board of directors is authorized to issue up to 10,000,000 shares of preferred stock. Our board of directors has the power to establish the dividend rates, liquidation preferences, voting rights, redemption and conversion terms and privileges with respect to any series of preferred stock. The issuance of any shares of preferred stock having rights superior to those of the common stock may result in a decrease in the value or market price of the common stock. Holders of preferred stock may have the right to receive dividends, certain preferences in liquidation and conversion rights. The issuance of preferred stock could, under certain circumstances, have the effect of delaying, deferring or preventing a change in control of us without further vote or action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. If our common stock is quoted on the over-the-counter bulletin board or traded and a public market for our common stock develops, short selling could increase the volatility of our stock price. Short selling occurs when a person sells shares of stock which the person does not yet own and promises to buy stock in the future to cover the sale. The general objective of the person selling the shares short is to make a profit by buying the shares later, at a lower price, to cover the sale. Significant amounts of short selling, or the perception that a significant amount of short sales could occur, could depress the market price of our common stock. In contrast, purchases to cover a short position may have the effect of preventing or retarding a decline in the market price of our common stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of our common stock. As a result, the price of our common stock may be higher than the price that otherwise might exist in the open market. If these activities are commenced, they may be discontinued at any time. These transactions may be effected on over-the-counter bulletin board or any other available markets or exchanges. Such short selling if it were to occur could impact the value of our stock in an extreme and volatile manner to the detriment of our shareholders. Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their own common stock after price appreciation, which may never 16 Table of Contents occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase our common stock. Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board,we will be required order to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. The actual results could differ materially from our forward-looking statements. Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. 17 Table of Contents Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination of Offering Price The $0.02 per share offering price of our common stock was arbitrarily chosen using the last sales price of our stock from our most recent private offering of common stock. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the NASD over-the-counter bulletin board for the quotation of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 860,000 shares of common stock offered through this prospectus. These shares were acquired from us in an offering that was exempt from Registration under Rule 504 of Regulation D of the Securities Act of 1933, as amended, and completed on October 31, 2007. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of October 31, 2007, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered by each; 3. the total number of shares that will be owned by each upon completion of the offering; 4. the percentage owned by each upon completion of the offering; and 5. the identity of the beneficial holder of any entity that owns the shares. The named parties beneficially own and have sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table. The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold. The percentages are based on 10,860,000 shares of common stock outstanding on October 31, 2007. 18 Table of Contents Name and Address of Selling Shareholder Shares Owned Prior to This Offering Total Number of Shares to be Offered for Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Alice Corney 4012 S Rainbow Blvd #K548 Las Vegas, NV 89103 50,000 50,000 0 0.00% Anna Chapter 943 Centaur Avenue Las Vegas, NV 89123 50,000 50,000 0 0.00% Andrea Mackay 7912 Horse Bridle St. Las Vegas, NV 89131 50,000 50,000 0 0.00% Greg Mackay 7912 Horse Bridle St. Las Vegas, NV 89131 50,000 50,000 0 0.00% Edward Klokman III 2038 Palm St., #429 Las Vegas, NV 8014 5,000 5,000 0 0.00% Lindsey Chapter 7128 Abbeyville Dr. Las Vegas, NV 89119 5,000 5,000 0 0.00% Tyler Mackay 920 South 25th East, #7C Cedar City, UT 84720 50,000 50,000 0 0.00% Howard Hotchkiss 5953 Spanish Mustang Court Las Vegas, NV 89127 25,000 25,000 0 0.00% Sharon A. Hepburn-Hotchkiss 5953 Spanish Mustang Court Las Vegas, NV 89127 25,000 25,000 0 0.00% Melissa Parsons 7963 Gilespie Las Vegas, NV 89123 15,000 15,000 0 0.00% Eden Bejarano 2410 Old Forge Lane, #105 Las Vegas, NV 89121 5,000 5,000 0 0.00% 19 Table of Contents Brandon Bejarano 2410 Old Forge Lane, #105 Las Vegas, NV 89121 5,000 5,000 0 0.00% Tena Marie Houser 1591 E. Desert Inn Las Vegas, NV 89169 12,500 12,500 0 0.00% Richard Webber 1591 E. Desert Inn Las Vegas, NV 89169 12,500 12,500 0 0.00% Emilie L. Chapter PO Box 14876 Reno, NV 89507 5,000 5,000 0 0.00% Shawn Adair 5188 Sandstone Dr. Las Vegas, NV 89142 12,500 12,500 0 0.00% Shari Adair 5188 Sandstone Dr. Las Vegas, NV 89142 12,500 12,500 0 0.00% Tawnya Gregoire 1209 Highbury Grove St. Henderson, NV 89002 5,000 5,000 0 0.00% Tom and Linda Chapter 1556 Crystal Shadows Circle Las Vegas, NV 89119 10,000 10,000 0 0.00% John D. Cox 8132 Southern Comfort Ave Las Vegas, NV 89131 50,000 50,000 0 0.00% Dawn Eubanks 1304 Seal Beach Drive Las Vegas, NV 89108 100,000 100,000 0 0.00% Garry Todd Eubanks 5242 Acacia Grove St. North Las Vegas, NV 89031 50,000 50,000 0 0.00% Dustin Eubanks 5242 Acacia Grove St. North Las Vegas, NV 89031 50,000 50,000 0 0.00% Crystal Cox 1304 Seal Beach Drive Las Vegas, NV 89108 50,000 50,000 0 0.00% David Boehrer 667 Prosser Creek Place Henderson, NV 89002 25,000 25,000 0 0.00% Rachael Boehrer 667 Prosser Creek Place Henderson, NV 89002 25,000 25,000 0 0.00% Dorothy Douglas 2640 Natalie Avenue Las Vegas, NV 89121 25,000 25,000 0 0.00% 20 Table of Contents Joann Hansen 2640 Natalie Avenue Las Vegas, NV 89121 25,000 25,000 0 0.00% Justin DeMille 1015 Pecos River Ave. Henderson, NV 89002 12,500 12,500 0 0.00% Janessa DeMille 1015 Pecos River Ave. Henderson, NV 89002 12,500 12,500 0 0.00% David Douglas 5312 West Shaggy Peak Dr. Riverton, UT 84065 2,500 2,500 0 0.00% Elizabeth Douglas 5312 West Shaggy Peak Dr. Riverton, UT 84065 2,500 2,500 0 0.00% Mark Rose 1232 E. Regent St. Washington, UT 84780 12,500 12,500 0 0.00% Brynne Rose 1232 E. Regent St. Washington, UT 84780 12,500 12,500 0 0.00% Except for the following, none of the selling shareholders; (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has been one of our officers or directors; or (3) are broker-dealers or affiliate of broker-dealers. § Dorothy Douglas is the mother of Richard Douglas, our President and director. § Melissa Douglas is the wife of Richard Douglas, our President and director. § David Douglas is the brother of Richard Douglas, our President and director. Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. 21 Table of Contents We intend to contact an authorized Over-The-Counter Bulletin Board market-maker for sponsorship of our securities on the Over-The-Counter Bulletin Board. Currently, we or anyone acting on our behalf has requested or encouraged any broker-dealer to act as a market-maker for our securities. The sales price to the public is fixed at $0.02 per share until such time as the shares of our common stock become quoted on the NASD Over-The-Counter Bulletin Board or another exchange. Although we intend to apply for quotation of our common stock on the NASD Over-The-Counter Bulletin Board, public trading of our common stock may never materialize. If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. the market price of our common stock prevailing at the time of sale; 2. a price related to such prevailing market price of our common stock, or; 3. such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions. Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us. Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. not engage in any stabilization activities in connection with our common stock; 2. furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3. not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. Legal Proceedings We are not currently a party to any legal proceedings. Our agent for service of process in Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. 22 Table of Contents Directors, Executive Officers, Promoters and Control Persons Our sole executive officer and director and his respective age as of October 31, 2007 is as follows: Name Age Position Held with the Company Richard Douglas 1018 Klamath River Ave. Henderson, NV 89002 34 President, Secretary, Treasurer, and Director Set forth below is a brief description of the background and business experience of our sole executive officer and director. Richard Douglas is our sole officer and director Mr. Douglas has been involved in martial arts for over thirty years as both a student and instructor. He has held the rank of Black Belt in three different national martial arts governing bodies: the United Fighting Arts Federation; the National Tang Soo Do Congress; and the Western Tang Soo Do Federation. Mr. Douglas holds a Bachelor of Science degree in accounting and graduated in 2004 from the University of Nevada Las Vegas with a Masters of Accountancy Degree with an emphasis in tax. He islicensed to practicein Nevada as a Certified Public Accountant. From 2000 to 2004, Mr. Douglas worked in the hotel services industry, focusing on guest services. Since 2004, Mr. Douglas has worked as a tax associate at a large public accounting firm, where he performed bookkeeping services and prepared individual, partnership and corporate tax returns.As an auditing senior associate, heplanned and performed compilation, review and auditing servicesfor a variety of not-for-profit entities, large governmental entities, small and large hotels and casinos, and construction companies.As an accountant, Mr. Douglas has specialized in assurance services, focusing on internal audit functions, audits and compliance services, and brings that experience and perspective to Jumpkicks. Term of Office Our Directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. Significant Employees We do not currently have any significant employees aside from Mr. Douglas. We conduct our business through agreements with consultants and arms-length third parties. Current arrangements in place include the following: 23 Table of Contents 1. Written agreements with our suppliers to provide their products to us at their respective and customary wholesale rates upon request. 2. Verbal agreements with our accountants to perform requested financial accounting services. 3. Verbal agreements with auditors to perform audit functions at their respective normal and customary rates. We understand that enforcing verbal relationships is difficult and less preferred than having written agreements where the terms and conditions are set forth clearly. At this stage of our existence, however, we choose not to draft documents to memorialize some of our arrangements, since we cannot afford involving counsel at expensive rates. We do and will use written arrangements and counsel advice to the extent financially permissible. Involvement in Certain Legal Proceedings To the best of our knowledge, during the past five years, none of the following occurred with respect to our present or former director, executive officer, or employee: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; and (4) being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Security Ownership of Certain Beneficial Owners and Management The following table sets forth, as of October 31, 2007, certain information as to shares of our common stock owned by (i) each person known by us to beneficially own more than 5% of our outstanding common stock, (ii) each of our directors, and (iii) all of our executive officers and directors as a group: Name and Address of Beneficial Owners of Common Stock1 Title of Class Amount and Nature of Beneficial Ownership % of Common Stock2 Richard Douglas 1018 Klamath River Ave. Henderson, NV 89002 Common Stock 10,000,000 92.38% DIRECTORS AND OFFICERS - TOTAL 10,000,000 92.38% 5% SHAREHOLDERS NONE Common Stock NONE NONE 24 Table of Contents 1. As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security). In addition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. 2. The percentage shown is based on denominator of 10,860,000 shares of common stock issued and outstanding for the company as of October 31, 2007. Description of Securities Our authorized capital stock consists of 90,000,000 shares of common stock, with a par value of $0.001 per share, and 10,000,000 shares of preferred stock, with a par value of $0.001 per share. As of October 31, 2007, there were 10,860,000 shares of our common stock issued and outstanding. Our shares are held by thirty-five (35) stockholders of record. We have not issued any shares of preferred stock. Common Stock Our common stock is entitled to one vote per share on all matters submitted to a vote of the stockholders, including the election of directors. Except as otherwise required by law or provided in any resolution adopted by our board of directors with respect to any series of preferred stock, the holders of our common stock will possess all voting power. Generally, all matters to be voted on by stockholders must be approved by a majority (or, in the case of election of directors, by a plurality) of the votes entitled to be cast by all shares of our common stock that are present in person or represented by proxy, subject to any voting rights granted to holders of any preferred stock. Holders of our common stock representing fifty percent (50%) of our capital stock issued, outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our Articles of Incorporation. Our Articles of Incorporation do not provide for cumulative voting in the election of directors. Subject to any preferential rights of any outstanding series of preferred stock created by our board of directors from time to time, the holders of shares of our common stock will be entitled to such cash dividends as may be declared from time to time by our board of directors from funds available therefore. Subject to any preferential rights of any outstanding series of preferred stock created from time to time by our board of directors, upon liquidation, dissolution or winding up, the holders of shares of our common stock will be entitled to receive pro rata all assets available for distribution to such holders. In the event of any merger or consolidation with or into another company in connection with which shares of our common stock are converted into or exchangeable for shares of stock, other securities or property (including cash), all holders of our common stock will be entitled to receive the same kind and amount of shares of stock and other securities and property (including cash). Holders 25 Table of Contents of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Preferred Stock Our board of directors is authorized by our articles of incorporation to divide the authorized shares of our preferred stock into one or more series, each of which must be so designated as to distinguish the shares of each series of preferred stock from the shares of all other series and classes. Our board of directors is authorized, within any limitations prescribed by law and our articles of incorporation, to fix and determine the designations, rights, qualifications, preferences, limitations and terms of the shares of any series of preferred stock including, but not limited to, the following: 1. The number of shares constituting that series and the distinctive designation of that series, which may be by distinguishing number, letter or title; 2. The dividend rate on the shares of that series, whether dividends will be cumulative, and if so, from which date(s), and the relative rights of priority, if any, of payment of dividends on shares of that series; 3. Whether that series will have voting rights, in addition to the voting rights provided by law, and, if so, the terms of such voting rights; 4. Whether that series will have conversion privileges, and, if so, the terms and conditions of such conversion, including provision for adjustment of the conversion rate in such events as the Board of Directors determines; 5. Whether or not the shares of that series will be redeemable, and, if so, the terms and conditions of such redemption, including the date or date upon or after which they are redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; 6. Whether that series will have a sinking fund for the redemption or purchase of shares of that series, and, if so, the terms and amount of such sinking fund; 7. The rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the corporation, and the relative rights of priority, if any, of payment of shares of that series; 8. Any other relative rights, preferences and limitations of that series. Provisions in Our Articles of Incorporation and By-Laws That Would Delay, Defer or Prevent a Change in Control Our articles of incorporation authorize our board of directors to issue a class of preferred stock commonly known as a "blank check" preferred stock. Specifically, the preferred stock may be 26 Table of Contents issued from time to time by the board of directors as shares of one (1) or more classes or series. Our board of directors, subject to the provisions of our Articles of Incorporation and limitations imposed by law, is authorized to adopt resolutions; to issue the shares; to fix the number of shares; to change the number of shares constituting any series; and to provide for or change the following: the voting powers; designations; preferences; and relative, participating, optional or other special rights, qualifications, limitations or restrictions, including the following: dividend rights, including whether dividends are cumulative; dividend rates; terms of redemption, including sinking fund provisions; redemption prices; conversion rights and liquidation preferences of the shares constituting any class or series of the preferred stock. In each such case, we will not need any further action or vote by our shareholders. One of the effects of undesignated preferred stock may be to enable the board of directors to render more difficult or to discourage an attempt to obtain control of us by means of a tender offer, proxy contest, merger or otherwise, and thereby to protect the continuity of our management. The issuance of shares of preferred stock pursuant to the board of director's authority described above may adversely affect the rights of holders of common stock. For example, preferred stock issued by us may rank prior to the common stock as to dividend rights, liquidation preference or both, may have full or limited voting rights and may be convertible into shares of common stock. Accordingly, the issuance of shares of preferred stock may discourage bids for the common stock at a premium or may otherwise adversely affect the market price of the common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Delaware Anti-Takeover Laws We are subject to the provisions of Section 203 of the Delaware General Corporation Law, which applies to "business combinations" such as a merger, asset or stock sale or other transaction that 27 Table of Contents result in financial benefit to an "interested stockholder". An "interested stockholder" is a person who, together with affiliates and associates, owns, or within three years prior, did own, 15% or more of a corporation's outstanding voting stock. Section 203 generally prohibits a publicly held Delaware corporation from engaging in a "business combination” with an "interested stockholder" for a period of three years following the time that the stockholder became an interested stockholder, unless: · prior to entering into the business combination, the board of directors of the corporation approved either the business combination or the transaction that resulted in the stockholder becoming an interested stockholder; · upon consummation of the transaction that resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding, those shares owned by persons who are directors and also officers, and employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or · on or subsequent to that time, the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least two-thirds of the outstanding voting stock that is not owned by the interested stockholder. This provision may have the effect of delaying, deterring or preventing a change in control over us without further actions by our stockholders. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Cane Clark, LLP, our independent legal counsel, has provided an opinion on the validity of our common stock. Moore & Associates, Chartered, Independent Registered Public Accounting Firm has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report. Moore & Associates, Chartered, Independent Registered Public Accounting Firm has presented their report with respect to our audited financial statements. The report of Moore & Associates, Chartered, Independent Registered Public Accounting Firm is included in reliance upon their authority as experts in accounting and auditing. 28 Table of Contents Disclosure of Commission Position of Indemnification for Securities Act Liabilities Our articles of incorporation provide that we will indemnify an officer, director, or former officer or director, to the full extent permitted by law. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act of 1933 is against public policy as expressed in the Securities Act of 1933, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. Organization within the Last Five Years We were incorporated as Jumpkicks, Inc. (“Jumpkicks”) in the State of Delaware on August 3, 2007. We are engaged in the business of online retailing. Specifically, we have purchased and are developing a martial arts Internet Site, www.jumpkicks.com. Through the Site, we provide content of interest to martial artists and sell products, such as uniforms, t-shirts, protective equipment, mats, and other equipment and accessories of interest to martial arts practitioners and instructors. Our offices are located at 1018 Klamath River Avenue, Henderson, Nevada 89002, and our telephone number is (888) 283-1426. Our Internet Site can be found at www.Jumpkicks.com. Information contained on our Web Site is not part of this registration statement. Richard Douglas, our President and director may be described as a “promoter” as defined in Rule 405 of the Securities Act by virtue of his role in founding and organizing our company. Description of Business Company Overview We are in the business of online retailing. Specifically, we have purchased and are in the process of revamping and further developing our Web Site, www.jumpkicks.com. Through the Site, we provide content of interest to martial artists and intend to sell products, such as uniforms, t-shirts, protective equipment, mats, and other equipment and accessories of interest to martial arts practitioners and instructors. Our plan is to initially draw martial arts students and practitioners to our site by positioning ourselves as a source of martial arts knowledge. We anticipate that a certain percentage of visitors to our Site will become retail customers, purchasing the equipment we display in our online catalog. Later, as we are able to offer attractive wholesale pricing to studio owners, we hope to provide wholesale equipment to instructors, studio owners, and others who are in the business of retailing martial arts equipment. 29 Table of Contents We plan to seek alliances with studios, governing bodies, and other online entities that cater to our target market, whereby our Strategic Partners will drive traffic to our Site in exchange for a percentage of sales revenue generated by the traffic they drive to our Site. Richard Douglas is our President, Chief Executive Officer, and sole director. E-Commerce: The Online Shopping Market According to internet research firm comScore (www.comscore.com ), 694 million people were using the Internet worldwide in March of 2006, 152 million of which were American. The United States has recently fallen to less than 25% of the entire global online market from 1996 when it accounted for two-thirds of the entire global audience. However, high-spending Americans contributed over $100 Billion to e-commerce through online purchases in 2006. ComScore calculates that American consumers spent $102.1 Billion via online retail (excluding travel) in 2006, representing an increase of 24% over 2005. The months leading to Christmas 2006 further increased e-commerce, with $24.6 Billion in online spending occurring during November and December, up 26% from 2005’s total for the same period. With the popularity of Internet shopping increasing year after year and e-commerce becoming more widely accepted by the mainstream populace, a larger segment of the population is buying online and spending more than they have in the past. Investment firm Cowen & Co. put the total sales figure for 2006 slightly higher than comScore at $108 Billion, predicting that it will hit $225 Billion by 2011. In their report, the company estimated that U.S. e-commerce sales will grow 20% in 2007, citing growing broadband adoption, lower online prices, and added convenience as the driving forces. According to their figures, e-commerce will end up grabbing a 4.7% share of the total U.S. retail sales by 2012, up from the current figure of 2.7%. Jim Friedland and David Geisler, analysts at Cowen, predict that online sales will eventually pass 10% of total U.S. retail spending. Growth of Martial Arts in America The Western interest in East Asian Martial arts dates back to the late 19th Century AD, due to the increase in trade between America with China and Japan. Relatively few Westerners actually practiced the arts, however, considering them to be mere performance art. With large numbers of American servicemen stationed in Japan after World War II, the adoption of techniques and the gradual transmission of entire systems of martial arts to the West began. It was in the 1950’s, however, that this exportation of systems really began to gain momentum. Large groups of U.S. military personnel were taught Korean arts during the Korean conflict. In the early 1970’s, a proliferation of martial arts movies furthered the popularity of martial arts. The later 1970’s and 1980’s witnessed an increased media interest in the martial arts, thanks in part to Asian and Hollywood martial arts movies and very popular television shows like Kung Fu, Martial Law, and The Green Hornet that incorporated martial arts moments or themes. According 30 Table of Contents to SAFE USA, by 2003 over 1.5 Million Americans were practicing martial arts. Major U.S. cities have hundreds of studios, and tournaments, seminars, and conventions draw thousands of participants. Web Site Acquisition and Development On August 13, 2007, we purchased the domain name, programming, photos, and all other content and rights related to our Site. The Site has been in operation since 1996, beginning as a means for the founder to share his knowledge of the martial arts with the general public, and growing into a staple of the online martial arts community. In recent years, however, the founder of the site has been unable to devote sufficient time to the development and upkeep of the site to maintain and capitalize on its popularity. While the Site has had a number of sections over the years, we have retained the three that have consistently remained as the most popular: Move of the Week, Archives, and Rape Prevention. Move of the Week is the section that sets our Site apart from others. Each week, we post a new martial arts technique with both photographs and text, explaining how to both teach and perform the technique. We rotate between self-defense, tournament, street, grappling, and other techniques. This has been the most popular section for over a decade, and martial artists around the world submit techniques for consideration. When a new Move of the Week is posted, the previous week’s technique is moved to the Archives, so that we have accumulated hundreds of techniques over the years as a resource to martial artists. Our Rape Prevention section contains statistics on rape, strategies for preventing assault, and techniques and strategies for fighting off an assailant. The information is designed to be used as a teaching guide and handout for martial arts instructors presenting seminars on rape prevention. Our President has recently added a section to our Site containing a small list of products, which we have been offering for sale to our Site visitors. The sales made through this section are currently our only source of revenue. Products We have entered into contractual relationships with the two largest suppliers of martial arts equipment in the country - Century and AWMA. Through these relationships, we are able to purchase all of the equipment offered by these two entities at a discounted wholesale rate. We will then be able to offer them at a retail price, realizing the margin at the time of the sale. We plan to initially focus on offering a discounted price on a limited number of popular items, so we will not have to maintain an inventory beyond our financial capacity to sustain. As our business grows, we will add more items, and eventually, we plan to purchase popular items in bulk directly from manufacturers, bypassing traditional suppliers and increasing our ability to offer discounted rates, and even act as a wholesale supplier ourselves. Competition We face significant competition in the online martial arts supplies industry. E-commerce is a dynamic, high-growth market. Our competition for online customers comes from a variety of 31 Table of Contents sources, including existing traditional retailers that are using the Internet to expand their channels of distribution, established Internet companies, and new Internet companies such as ourselves. In addition, our competition for customers comes from traditional direct marketers, brands that may attempt to sell their products directly to consumers through the Internet, and outlet stores. Many of our competitors have longer operating histories, significantly greater resources, greater brand recognition and more firmly established supply relationships. Moreover, we expect additional competitors to emerge in the future. We believe that the principal competitive factors in our market include: brand recognition, merchandise selection, price, convenience, customer service, order delivery performance, and site features. Although we plan to compete effectively in this market, we recognize that this market is relatively new and is evolving rapidly, and, accordingly, there can be no assurance that we will be able to compete effectively in this marketplace. We believe that our success will depend upon our ability to remain competitive in this field. We compete with others in efforts to obtain financing and explore and develop our online knowledge base. The failure to compete successfully in the online market for commercial opportunities and for resources could have a material adverse effect on our business. We anticipate that our two largest competitors are also our suppliers, Century and AWMA. Both have significant online presences, selling their products directly to instructors, students, and practitioners. Both also offer discounts to studio owners who sell products to their students and other retailers who purchase large quantities. This is the reason we do not feel our retail prices will appeal to studio owners and retailers who already enjoy a discount. Our plan is to initially compete for the retail purchases of individuals by pricing products slightly lower than they are available for to individuals on our suppliers’ web sites. Century and AWMA currently supply a number of brick-and-mortar operations that undercut their own retail prices. Eventually, we intend to eventually bypass our suppliers by purchasing directly from manufacturers, and compete directly with Century and AWMA for both wholesale and retail sales through our Site. Strategy Our company’s long-term business strategy is designed to capitalize on the current opening we perceive within the martial arts equipment sector. Our goal is to grow our company by expanding the products we offer, by forming relationships with companies who supply products that fit our business model, and by further developing content on our Web Site. Intellectual Property Our business depends, in part, on the protection of our intellectual property, including our business name, logo, and distinctive branding. We have not taken any measures to protect our intellectual property to this point, so there are no legal barriers to prevent others from using what we regard as our intellectual property. In the future we may decide to file a trademark application to protect our brand, but we cannot guarantee the success of this application. In addition, the laws of some foreign countries do not protect intellectual property to the same extent as the laws of the United States, which could increase the likelihood of misappropriation. Furthermore, other companies 32 Table of Contents could develop similar or superior trademarks without violating our intellectual property rights.If we resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome, disruptive and expensive, and distract the attention of management, and there can be no assurance that we would prevail. We currently own one domain name, Jumpkicks.com, and have successfully developed a corporate logo and branding strategy. Government Regulation Government regulation and compliance with environmental laws do not have a material effect on ourbusiness. Employees We have no employees other than our sole officer and director of our company as of the date of this prospectus. As needed from time to time, we may pay for the services of independent contractors such as web designers and commissioned sales people. Description of Property We do not lease or own any real property. We maintain our corporate office at 1018 Klamath River Avenue, Henderson, NV. This office space is being provided free of charge by our president, Richard Douglas. While limited in size, our present corporate office provides facilities suited to our current operations. This arrangement provides us with the office space necessary to process necessary paper work while providing telephone, fax and mailing facilities. As our business operations grow, it may be necessary for us to seek additional office space. Plan of Operation This prospectus contains forward-looking statements that involve risks and uncertainties. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date that they are made. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following discussion should be read in conjunction with the consolidated financial statements and notes thereto included in this prospectus. Plan of Operation in the Next Twelve Months Site Development We are currently seeking to contract with a third party programmer to further develop our Site. We intend to include at least two new sections in the current redevelopment of the Site. The first is a Tournaments section. This will include a schedule of martial arts tournaments around the country. We hope that martial artists will come to our Site to find information on local tournaments. After a tournament has occurred, we will include photos from the tournament, so that participants may log 33 Table of Contents on to our Site to view and download photos of themselves and other competitors. We feel that this strategy will draw a large number of viewers to our Web Site. The final section we intend to include in the redeveloped Web Site is our Online Catalog. Our President has recently added a section to our Site containing a small list of products, which we have been offering for sale to our Site visitors. However, we intend to overwrite this temporary page with a permanent Online Catalog that will be developed by our contracted Site developer. We intend to offer a variety of martial arts supplies for sale through our Site, uniforms, t-shirts, protective equipment, mats, and other equipment and accessories of interest to martial arts practitioners and instructors. Our only current source and our only planned source of revenue is the retail sales generated through our Online Catalog. The other sections of the Site are intended to draw traffic to the Site. We anticipate that a certain percentage of visitors to our Site will become retail customers, purchasing the equipment we display in our online catalog. Thus, we feel our revenue will depend, in part, upon the quality of the remaining four sections of the Site. Our President has already created an early design of this section and posted a limited number of items for sale. Although we have contacted several web site designers, we have not yet entered into a contractual relationship with anyone to redevelop our Site. We anticipate that the redevelopment of our Site will cost approximately $10,000. Much of this cost is due to the complexity of designing and programming web sites for retail sales. As part of the development, we will be required either to purchase commercially available third party shopping cart software packages such as Volusion E-commerce Solutions, or work with a company such as Intuit, designer of QuickBooks. Intuit offers Web design solutions that will incorporate their industry-standard accounting software into our Web Site. Increase Product Offerings We currently offer fewer than twenty unique products for sale through our Online Catalog. As our orders increase, we intend to increase our inventory level to reduce turnaround time for customers and to offer a greater number of products for sale. By offering a greater selection to the online shopping public, we hope to increase the volume of our sales and thereby increase our revenue and net income. Our suppliers offer thousands of products, and we are currently working with them to determine the most popular items, so we can incorporate them sooner than others and achieve a high level of efficiency in our business operations. Refine Order Fulfillment We currently have contracts with two major martial arts supply companies to purchase products from them at a discounted wholesale rate - Century Martial Arts Supply (“Century”) and Asian World of Martial Arts (“AWMA”). We plan to manage our standing inventory in a manner that allows us to meet most small orders immediately. This will allow us to be responsive to the majority of our customers without tying up a significant amount of capital to maintain a larger inventory level. We anticipate that the majority of our customers will initially be individual practitioners and private instructors. Larger retail outlets and studios will most likely have access to the same wholesale prices we pay, and likely from the same suppliers as well. As we grow, we plan 34 Table of Contents to switch from purchasing wholesale from martial arts suppliers to purchasing directly from manufacturers. This will allow us to then provide products directly to studio owners and retailers at a wholesale price that allows both them and us to realize a margin on the sale, while continuing our online retail sales with a larger margin. Marketing Our plan is to initially draw martial arts students and practitioners to our site by positioning ourselves as a source of martial arts knowledge. While our Site has been used as a resource for martial artists around the world since 1996, the lack of development time devoted to the Site in recent years has led to a drop in usage. We intend to restore the Site to its position as a vital resource for instructors and students alike by engaging in the following: · Our President has begun updating the most popular section of the Web Site each week. A new Move of the Week will bring back repeat users each week to learn a new technique for themselves or their students; · Working with tournament promoters to cross promote our Web Site, providing t-shirts and other door prizes with our logo and Site URL on them, as well as promoting their tournaments on our Site; · Posting photos of tournaments on our Web Site, drawing competitors, fans, and promoters to our Site to view, save, and print the photos; · Working with our Site developer to include meta tags and other design elements in a fashion that will result in our Web Site being listed at or near the top of search engine listings for phrases such as martial arts, karate, self-defense techniques, martial arts supplies, rape prevention, karate tournaments, etc. Off Balance Sheet Transactions We have had no off balance sheet transactions. Significant Equipment We do not intend to purchase any significant equipment for the next twelve months. Results of Operations for the Period from August 3, 2007 (Date of Inception) until October 31, 2007 We generated $71 in revenue for the period from August 3, 2007 (Date of Inception) until October 31, 2007. Our Operating Expenses during this period equaled $3,793, consisting of $101 in Depreciation Expense, $809 in Professional Fees, and $2,883 in General and Administrative Expenses. We, therefore, recorded a net loss of $3,767 for the period from August 3, 2007 (Date of Inception) until October 31, 2007. Our operating expenses are primarily attributable to professional fees and general and administrative expenses and professional fees associated with the initial development of our business. 35 Table of Contents We anticipate our operating expenses will increase as we implement our business plan. The increase will be attributable to expenses to implement our business plan, and the professional fees to be incurred in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Act of 1933. We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Liquidity and Capital Resources As of October 31, 2007, we had total current assets of $17,732, consisting entirely of Cash. Our total current liabilities as of October 31, 2007 were $244. Thus, we have working capital of $17,488 as of October 31, 2007. Operating activities used $3,422 in cash for the period from August 3, 2007 (Date of Inception) until October 31, 2007. Our net loss of $3,767 was the primary component of our negative operating cash flow. Investing Activities used $6,046 in cash during the period from August 3, 2007 (Date of Inception) until October 31, 2007. Financing Activities generated $27,200 in cash during the period from August 3, 2007 (Date of Inception) until October 31, 2007. As demonstrated above, we expect to spend less than $15,000 to implement our business plan over the coming year. Our accounting, legal and administrative expenses for the next twelve months are anticipated to be $27,000. As of October 31, 2007, we had $17,732 in cash. As of October 31, 2007, we believe we have sufficient cash to operate our business at the current level for the next twelve months. We do not need to raise additional capital to achieve our business goals and to continue operations. However, in order to pay the professional and other fees we anticipate incurring in the next twelve months, and if management believes it is appropriate to begin a program of rapid expansion, we believe we will need up to $50,000, and we will therefore have insufficient cash to operate our business at the expanded level for the next twelve months. We plan on obtaining this operating capital from our own available funds and anticipated revenues, but we expect to be able to raise capital through the sale of our common stock if business revenues are not available to pay necessary expenses. Although our principal has no legal obligation to infuse additional capital, it is anticipated that our principal will do so as reasonably necessary by providing short-term demand loans carrying a market interest rate should it become necessary to do so. Although we do not anticipate the necessity, we may have to raise additional capital following the completion of this registration statement, in the form of private equity securities to meet our financial requirements over the next twelve months. We believe that it will be easier to raise the requisite financing once we become a reporting company and our stock is traded on a readily accessible exchange or national quotation system. We believe this because investors generally feel more comfortable with investments in which there are periodic and complete reports filed with the SEC. In addition, investors put more value on investments in securities of a company for which they have a readily accessible market to sell their securities. We plan to be quoted on the over-the-counter bulletin board upon effectiveness of this registration statement in order to provide this benefit to investors, but we can provide no assurance that our stock will be quoted on the over-the-counter bulletin. In addition, a market for our common stock may never develop. In the event we are not able to obtain financing within the next twelve months, our operations will be limited. 36 Table of Contents Going Concern We have accumulated deficit of $3,767 as of October 31, 2007. We currently have limited liquidity, and have not completed our efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that we will be dependent, for the near future, on additional investment capital to fund operating expenses. We intend to position ourselves so that we may be able to raise additional funds through the capital markets. In light of management’s efforts, our auditors have indicated that there are no assurances that we will be successful in this or any of our endeavors or become financially viable and continue as a going concern. Off Balance Sheet Arrangements As of October 31, 2007, there were no off balance sheet arrangements. Certain Relationships and Related Transactions Except as provided below, none of the following parties has, since our date of incorporation, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us: · Any of our directors or officers; · Any person proposed as a nominee for election as a director; · Any person who beneficially owns, directly or indirectly, shares carrying more than 10% of the voting rights attached to our outstanding shares of common stock; · Any of our promoters; · Any relative or spouse of any of the foregoing persons who has the same house address as such person. We issued 10,000,000 shares of common stock on August 3, 2007, to Mr. Richard Douglas, our president. These shares were issued pursuant to Rule 504 of Regulation D of the Securities Act of 1933 (the "Securities Act") at a price of $0.001 per share, for total proceeds of $10,000. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933 and are restricted shares as defined in the Securities Act. We did not engage in any general solicitation or advertising. We issued the stock certificates and affixed the appropriate legends to the restricted stock. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock There is presently no public market for our common stock. We anticipate making an application for trading of our common stock on the NASD over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part. We can provide 37 Table of Contents no assurance that our shares will be traded on the bulletin board, or if traded, that a public market will materialize. The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock Currently, we have thirty-five (35) holders of record of our common stock. Rule 144 Shares None of our common stock is currently available for resale to the public under Rule 144. 38 Table of Contents Of the shares being registered, 860,000 shares held by thirty-four (34) shareholders will be available for resale from August 2008 through October 2008, depending on exactly when they purchased their shares, all in accordance with the volume and trading limitations of Rule 144 of the Securities Act of 1933. Mr. Richard Douglas, as an affiliate, will be able to sell his shares, in accordance with the volume and trading limitations of Rule 144 of the Securities Act of 1933, starting in August of 2008. In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1. one percent of the number of shares of the company's common stock then outstanding, which, in our case, will equal approximately 108,600 shares as of the date of this prospectus, or; 2. the average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(k), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. We are paying the expenses of the offering because we seek to: (i) become a reporting company with the Commission under the Securities Exchange Act of 1934; and (ii) enable our common stock to be traded on the NASD over-the-counter bulletin board. We plan to file a Form 8-A registration statement with the Commission prior to the effectiveness of the Form SB-2 registration statement. The filing of the Form 8-A registration statement will cause us to become a reporting company with the Commission under the 1934 Act concurrently with the effectiveness of the Form SB-2 registration statement. We must be a reporting company under the 1934 Act in order that our common stock is eligible for trading on the NASD over-the-counter bulletin board. We believe that the registration of the resale of shares on behalf of existing shareholders may facilitate the development of a public market in our common stock if our common stock is approved for trading on a recognized market for the trading of securities in the United States. 39 Table of Contents We consider that the development of a public market for our common stock will make an investment in our common stock more attractive to future investors. We believe that obtaining reporting company status under the 1934 Act and trading on the OTCBB should increase our ability to raise these additional funds from investors. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. 40 Table of Contents Executive Compensation Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our sole executive officer for all services rendered in all capacities to us for our fiscal year ending December 31, 2007 through the date of this prospectus. SUMMARY COMPENSATION TABLE Name and principal position Year Salary ($) Bonus ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Richard Douglas President, Secretary, Treasurer, and Director 2007 0 0 0 0 0 0 0 Although we do not currently compensate our officers, we reserve the right to provide compensation at some time in the future. Our decision to compensate officers depends on the availability of our cash resources with respect to the need for cash to further business purposes. Director Compensation The table below summarizes all compensation awarded to, earned by, or paid to our sole director for all services rendered in all capacities to us for our fiscal year ending December 31, 2007 through the date of this prospectus. DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Richard Douglas 0 0 0 0 0 0 0 We do not intend on compensating our directors for their services. 41 Table of Contents Financial Statements Index to Financial Statements: Audited financial statements for the period from August 3, 2007 (Date of Inception) through October 31, 2007: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheet as of October 31, 2007 F-3 Statement of Operations for the period from August 3, 2007 (Date of Inception) through October 31, 2007 F-4 Statement of Stockholders’ Equity for the period from August 3, 2007 (Date of Inception) through October 31, 2007 F-5 Statements of Cash Flows for the period from August 3, 2007 (Date of Inception) through October 31, 2007 F-6 Notes to Financial Statements 42 Table of Contents MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Jumpkicks Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Jumpkicks Inc. (A Development Stage Company) as of October 31, 2007, and the related statements of operations, stockholders’ equity and cash flows through October 31, 2007, and Inception on August 3, 2007 through October 31, 2007. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jumpkicks Inc. (A Development Stage Company) as of October 31, 2007 and the results of its operations and its cash flows through October 31, 2007, and Inception on August 3, 2007 through October 31, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has accumulated deficit of $3,767 as of October 31, 2007, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January 22, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 F-1 Table of Contents JUMPKICKS, INC.(A Development Stage Company) Balance Sheet ASSETS October 31, 2007 CURRENT ASSETS Cash $ 17,732 Total Current Assets 17,732 FIXED ASSETS, net 5,945 TOTAL ASSETS $ 23,677 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable 244 Total Current Liabilities 244 STOCKHOLDERS' EQUITY Preferred stock - $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - Common stock - $0.001 par value; 90,000,000 sharesauthorized; 10,860,000 shares issued and outstanding 10,860 Additional paid in capital 16,340 Accumulated deficit (3,767) Total Stockholders' Equity 23,433 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 23,677 The accompanying notes are an integral part of these financial statements. F-2 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Statement of Operations From Inception on August 3,2007 ThroughOctober 31, 2007 REVENUES $ 71 COST OF GOODS SOLD 45 GROSS MARGIN 26 OPERATING EXPENSES Depreciation expense 101 Professional fees 809 General and administrative 2,883 Total Operating Expenses 3,793 NET LOSS $ (3,767) BASIC LOSS PER SHARE (0.00) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 5,430,000 The accompanying notes are an integral part of these financial statements. F-3 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Statement of Stockholders' Equity Common Stock Shares Amount Paid-in Capital Accumulated Deficit Stockholders' Equity Balance August 3, 2007 - $ - $ - $ - $ - Common stock issued for cashon August 3, 2007 at $0.001 per share 10,000,000 10,000 - - 10,000 Common stock issued for cash on October 31, 2007 at $0.02 per share 860,000 860 16,340 - 17,200 Net loss from inceptionthrough October 31, 2007 - - - (3,767) (3,767) Balance, October 31, 2007 10,860,000 $ 10,860 $ 16,340 $ (3,767) $ 23,433 The accompanying notes are an integral part of these financial statements. F-4 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Statements of Cash Flows From Inceptionon August 3,2007 Through October 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (3,767) Adjustments to reconcile net loss tonet cash used by operating activities: Depreciation expense 101 Changes in operating assets and liabilities: Changes in accounts payable 244 Net Cash Used by Operating Activities (3,422) CASH FLOWS FROMINVESTING ACTIVITIES Purchase of fixed assets (6,046) Net Cash Used byOperating Activities (6,046) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock issued 27,200 Net Cash Provided by Financing Activities 27,200 NET DECREASE IN CASH 17,732 CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ 17,732 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ - Income Taxes $ - The accompanying notes are an integral part of these financial statements. F-5 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Notes to Financial Statements October 31, 2007 1. Summary of Significant Accounting Policies Nature of Business Jumpkicks, Inc. (the Company) was incorporated in the State of Delaware on August 3, 2007.The Company is engaged in retail sales of martial arts related equipment and services. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Basic (Loss) per Common Share Basic (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of October 31, 2007. (Loss) (Numerator) Shares (Denominator) Basic (Loss) Per Share Amount For the period ended October 31, 2007 $ (3,767) 10,860,000 $ (0.00) Revenue Recognition The Company recognizes revenue when products are fully delivered or services have been provided and collection is reasonably assured. Advertising Costs The Company’s policy regarding advertising is to expense advertising when incurred. The Company had not incurred any advertising expense as of October 31, 2007. Cash and Cash Equivalents For purposes of the Statement of Cash Flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. F-6 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Notes to Financial Statements October 31, 2007 1. Summary of Significant Accounting Policies Income Taxes The Company provides for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 Requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. The Company’s predecessor operated as entity exempt from Federal and State income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate to net loss before provision for income taxes for the following reasons: October 31, 2007 Income tax expense at statutory rate $ 1,281 Common stock issued for services -0- Valuation allowance (1,281) Income tax expense per books $ -0- Net deferred tax assets consist of the following components as of: October 31, 2007 NOL Carryover $ 1,281 Valuation allowance (1,281) Net deferred tax asset $ -0- Due to the change in ownership provisions of the Tax Reform Act of 1986, net operating loss carry forwards for federal income tax reporting purposes are subject to annual limitations. Should a change in ownership occur net operating loss carry forwards may be limited as to use in future years. Impairment of Long-Lived Assets The Company continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, the Company assesses the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. F-7 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Notes to Financial Statements October 31, 2007 1. Summary of Significant Accounting Policies Impairment of Long-Lived Assets(Continued) If the total of the future cash flows is less than the carrying amount of those assets, the Company recognizes an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. Accounting Basis The basis is accounting principles generally accepted in the United States of America.The Company has adopted an October 31 fiscal year end. Inventory The Company accounts for inventory of raw materials and finished goods on a cost basis.The inventory is maintained on a first in- first out (FIFO) basis. Stock-based compensation. As of October 31, 2007, the Company has not issued any share-based payments to its employees. The Company adopted SFAS No.123-R effective January1, 2006 using the modified prospective method. Under this transition method, stock compensation expense includes compensation expense for all stock-based compensation awards granted on or after January1,2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No.123-R. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No.157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No.157 is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years.Earlier adoption is encouraged.The Company does not expect the adoption of SFAS No.157 to have a significant effect on its financial position or results of operation. In June 2006, the Financial Accounting Standards Boardissued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109”, which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN F-8 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Notes to Financial Statements October 31, 2007 1. Summary of Significant Accounting Policies Recent Accounting Pronouncements 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company does not expect the adoption of FIN 48 to have a material impact on its financial reporting, and the Company is currently evaluating the impact, if any, the adoption of FIN 48 will have on its disclosure requirements. In March 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140.” This statement requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in any of the following situations: a transfer of the servicer’s financial assets that meets the requirements for sale accounting; a transfer of the servicer’s financial assets to a qualifying special-purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale securities or trading securities; or an acquisition or assumption of an obligation to service a financial asset that does not relate to financial assets of the servicer or its consolidated affiliates. The statement also requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, and permits an entity to choose either the amortization or fair value method for subsequent measurement of each class of servicing assets and liabilities. The statement further permits, at its initial adoption, a one-time reclassification of available for sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available for sale securities under Statement 115, provided that the available for sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity’s fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company’s financial condition or results of operations. 2. COMMON STOCK During 2007, the Company received $10,000 from its founders for 10,000,000 shares of its common stock. The Company also received $17,200 in a private placement of its shares at $0.02 per share for 860,000 shares. F-9 Table of Contents JUMPKICKS, INC. (A Development Stage Company) Notes to Financial Statements October 31, 2007 3. GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern.However, the Company has accumulated deficit of $3,767 as of October 31, 2007.The Company currently has limited liquidity, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. $. PROPERTY AND EQUIPMENT Property and equipment are stated at cost.Depreciation is provided using the straight-line methods over the useful life of the related assets of 5 years. The major classes of assets as of the balance sheet date are as follows: Office Equipment $ 431 Computer Equipment 5,615 Accumulated Depreciation (101) Total $ 5,945 Depreciation expense was $101 for the year ended October 31, 2007. F-10 Table of Contents Changes In and Disagreements with Accountants We have had no changes in or disagreements with our accountants. Available Information We have filed a registration statement on form SB-2 under the Securities Act of 1933 with the Securities and Exchange Commission with respect to the shares of our common stock offered through this prospectus. This prospectus is filed as a part of that registration statement, but does not contain all of the information contained in the registration statement and exhibits. Statements made in the registration statement are summaries of the material terms of the referenced contracts, agreements or documents of the company. We refer you to our registration statement and each exhibit attached to it for a more detailed description of matters involving the company, and the statements we have made in this prospectus are qualified in their entirety by reference to these additional materials. You may inspect the registration statement, exhibits and schedules filed with the Securities and Exchange Commission at the Commission's principal office in Washington, D.C. Copies of all or any part of the registration statement may be obtained from the Public Reference Section of the Securities and Exchange Commission, 100 F. Street, N.E. Washington, D.C. 20549. Please Call the Commission at 1-800-SEC-0330 for further information on the operation of the public reference rooms. The Securities and Exchange Commission also maintains a Web Site at http://www.sec.gov that contains reports, proxy Statements and information regarding registrants that files electronically with the Commission. Our registration statement and the referenced exhibits can also be found on this site. If we are not required to provide an annual report to our security holders, we intend to still voluntarily do so when otherwise due, and will attach audited financial statements with such report. Until , all dealers that effect transactions in these securities whether or not participating in this offering may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 43 Table of Contents Part II Information Not Required In the Prospectus Item 24. Indemnification of Directors and Officers Our officers and directors are indemnified as provided by Delaware General Corporation Law and our bylaws. Under the governing Delaware General Corporation Law, director immunity from liability to a company or its shareholders for monetary liabilities applies automatically unless it is specifically limited by a company's Certificate of Incorporation. Our Certificate of Incorporation do not contain any limiting language regarding director immunity from liability. Excepted from this immunity are: 1. a willful failure to deal fairly with the company or its shareholders in connection with a matter in which the director has a material conflict of interest; 2. a violation of criminal law (unless the director had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful); 3. a transaction from which the director derived an improper personal profit; and 4. willful misconduct. Our bylaws provide that we will indemnify our directors and officers to the fullest extent not prohibited by Delaware General Corporation Law; provided, however, that we may modify the extent of such indemnification by individual contracts with our directors and officers; and, provided, further, that we shall not be required to indemnify any director or officer in connection with any proceeding (or part thereof) initiated by such person unless: 1. such indemnification is expressly required to be made by law; 2. the proceeding was authorized by our Board of Directors; 3. such indemnification is provided by us, in our sole discretion, pursuant to the powers vested us under Delaware law; or; 4. such indemnification is required to be made pursuant to the bylaws. Our bylaws provide that we will advance to any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he is or was a director or officer, of the company, or is or was serving at the request of the company as a director or executive officer 44 Table of Contents of another company, partnership, joint venture, trust or other enterprise, prior to the final disposition of the proceeding, promptly following request therefore, all expenses incurred by any director or officer in connection with such proceeding upon receipt of an undertaking by or on behalf of such person to repay said amounts if it should be determined ultimately that such person is not entitled to be indemnified under our bylaws or otherwise. Our bylaws provide that no advance shall be made by us to an officer of the company, except by reason of the fact that such officer is or was a director of the company in which event this paragraph shall not apply, in any action, suit or proceeding, whether civil, criminal, administrative or investigative, if a determination is reasonably and promptly made: (a) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the proceeding, or (b) if such quorum is not obtainable, or, even if obtainable, a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, that the facts known to the decision-making party at the time such determination is made demonstrate clearly and convincingly that such person acted in bad faith or in a manner that such person did not believe to be in or not opposed to the best interests of the company. Item 25. Other Expenses of Issuance and Distribution The estimated costs of this offering are as follows: Securities and Exchange Commission registration fee $ 1 Federal Taxes $ 0 State Taxes and Fees $ 0 Listing Fees $ 0 Printing and Engraving Fees $ 1,000 Transfer Agent Fees $ 1,000 Accounting fees and expenses $ 15,000 Legal fees and expenses $ 10,000 Total $ 27,001 All amounts are estimates. We are paying all expenses of the offering listed above. No portion of these expenses will be borne by the selling shareholders. The selling shareholders, however, will pay any other expenses incurred in selling their common stock, including any brokerage commissions or costs of sale. Item 26. Recent Sales of Unregistered Securities We issued 10,000,000 shares of common stock on August 3, 2007, to Mr. Richard Douglas, our president. These shares were issued pursuant to Regulation S of the Securities Act of 1933 (the "Securities Act") at a price of $0.001 per share, for total proceeds of $10,000. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933 and are restricted shares as defined in the Securities Act. We did not engage in any general solicitation or advertising. We issued the 45 Table of Contents stock certificates and affixed the appropriate legends to the restricted stock. On October 31, we completed an offering of shares of our common stock to a total of thirty-four (34) purchasers in an offering under Rule 504 of Regulation D of the Securities Act of 1933. The identity of all thirty-four purchasers is included in the selling shareholder table set forth above. Upon closing, we issued 860,000 shares of our restricted common stock at the price of $0.02 per share for total proceeds of $17,200. Each purchaser represented his intention to acquire the securities for investment only and not with a view toward distribution. We did not engage in any public solicitation or general advertising. Each investor was given adequate access to sufficient information about us to make an informed investment decision. None of the securities were sold through an underwriter and accordingly, there were no underwriting discounts or commissions involved. No registration rights were granted to any of the purchasers. We issued the stock certificates and affixed the appropriate legends to the restricted stock. Item 27. Exhibits Exhibit Number Description 3.1 Articles of Incorporation, as amended 3.2 By-Laws 5.1 Opinion of Cane Clark, LLP, with consent to use 23.1 Consent of Moore & Associates, Chartered, Independent Registered Public Accounting Firm. Item 28. Undertakings The undersigned registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement. (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the 46 Table of Contents securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) That, for the purpose of determining liability under the Securities Act to any purchaser, (a) If the Company is relying on Rule 430B: i. Each prospectus filed by the Company pursuant to Rule 424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement; and ii. Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5), or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii), or (x) for the purpose of providing the information required by section 10(a) of the Securities Act shall be deemed to be part of and included in the registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which that prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date; or (b) If the Company is subject to Rule 430C: Each prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness; provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. 47 Table of Contents (5) That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of securities: The undersigned registrant undertakes that in a primary offering of securities of the registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer and sell such securities to the purchaser: (i) any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) the portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. (6) Insofar as Indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provision, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 48 Table of Contents SIGNATURES In accordance with the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form SB-2 and authorized this registration statement to be signed on its behalf by the undersigned, in the City of Henderson, Nevada on January 23, 2008. Jumpkicks, Inc. By: /s/ Richard Douglas Richard Douglas President, Secretary, and Treasurer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Richard Douglas as his true and lawful attorney-in-fact and agent, with full power of substitution and re-substitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the U.S. Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or any of them, or of their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act, this registration statement has been signed by the following persons in the capacities and on the dates stated. By: /s/
